Title: To George Washington from Major General William Phillips, 10 October 1779
From: Phillips, William
To: Washington, George


        
          Sir.
          Easton in Pensilvania October 10th 1779
        
        If the Reports be true which circulate relating to me and my being detained from going into New York by the American Congress they assuredly are of such a nature as to put Major General De Reidesel, his lady, and family entirely out of the question under which description I beg leave to address Your Excellency on their account who must be perfectly sensible that no operation of that General Officer can go even to the Examining into accounts, much less the liquidating and settling of them and that were he by my absence or death the Senior

Officer of the Troop⟨s⟩ of Convention he could not order the payment of publick money nor would any certificate he might give be of any avail in publick accounts—Surely then, Sir, there can be no publick reason for detaining Major General De Reidesel and his family from going into New York.
        I will however, Sir, appeal to your humanity in regard to this General Officer, and I will hope that what I have to write upon his Subject will be a means of Your Excellency procuring him a renewal of the permission he had obtained for his going upon his parole into New York.
        Major General De Reidesel has been extremely ill and went to the Berkely Springs with a view of using those waters for his health which, however, had no effect and he continues in such a State of Constitution that a return to Virginia would in my opinion destroy it entirely—I have to add to this that Madame De Reidesel is in a Situation very improper to undertake so long a Journey and nothing but the great satisfaction she felt at going into New York which she imagined so necessary for the General would have made her risk her safety by travelling at this time.
        I can have no doubt of Your obliging interposition in favour of the request I have made for this family.
        As it regards myself I am in perfect health and spirits and trust to a good constitution to preserve the former under every change of Situation it may please the American Congress to direct for me, and I am much deceived if my Spirits will not bear me through any Conduct which that Body may hold in my regard. I have the honour to be, Sir, with much personal Respect, Your Excellency’s most obedient most humble Servant
        
          W. Phillips
        
      